NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit
                                                                *Correction: April 24, 2009


                                             2008-5080

                                       JOHN D. BOYER,

                                                         Plaintiff-Appellant,

                                                v.

                                      UNITED STATES,

                                                         Defendant-Appellee.


        David P. Sheldon, Law Offices of David P. Sheldon, PLLC, of Washington, DC, for
plaintiff-appellant.

       Meredyth Cohen Havasy, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for defendant-appellee.
With her on the brief were Jeanne E. Davidson, Director, and Franklin E. White, Jr.,
Assistant Director. Of counsel was David W. Fink, Litigation Attorney, Office of the Judge
Advocate General, United States Department of the Navy, of Washington, DC.

Appealed from: United States Court of Federal Claims

Judge Lynn J. Bush




*   Correction of lower court Judges name.